Exhibit 10.45

 
SECOND AMENDMENT TO


 
CUPERTINO CITY CENTER NET OFFICE LEASE


 
THIS SECOND AMENDMENT TO CUPERTINO CITY CENTER NET OFFICE LEASE (this “Second
Amendment”) is made and entered into as of March 10, 2006 by and between
CUPERTINO CITY CENTER BUILDINGS, a California limited partnership (“Lessor”),
and CHORDIANT SOFTWARE, INC., a Delaware corporation (“Lessee”).


 
RECITALS:


 
A.           Lessor and Lessee entered into that certain Cupertino City Center
Net Office Lease dated as of June 19, 1998, as amended by that certain First
Amendment dated December 31, 2003 (the “Lease”), pursuant to which Lessor leased
to Lessee, and Lessee leased from Lessor, certain “Premises” (as more
particularly described in the Lease), containing an aggregate of approximately
31,071 square feet of Rentable Area, commonly known as Suite 250 and Suite 400,
within the “Building” (as defined in the Lease) located at 20400 Stevens Creek
Boulevard, Cupertino, California. All initial capitalized terms used herein but
not herein defined shall have the meaning ascribed to such terms in the Lease.


 
B.           Lessor and Lessee now desire to enter into this Second Amendment to
amend the Lease to provide, among other things, for the early termination of the
Lease as to a portion of the Premises, commonly known as Suite 250 containing
6,109 square feet of Rentable Area (the “Surrendered Space”), all on terms as
more particularly provided herein.


 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lessor and Lessee agree as follows:


 
1. Incorporation of Recitals. The recitals set forth above are agreed to be true
and correct and are incorporated in this Second Amendment by this reference.


 
2. Notwithstanding anything to the contrary contained in the Lease:




 
(a) Subject to the satisfaction of the “Condition Precedent” (as hereinafter
defined), the Lease shall terminate as to the Surrendered Space only upon the
end of the day on April 15, 2006 (the “Surrendered Space Termination Date”).


 
(b) Lessee shall surrender possession of the Surrendered Space by the
Surrendered Space Termination Date, free of occupants, in broom clean condition.
Lessor confirms that Lessee shall not otherwise have any obligation to return
the Surrendered Space to its original condition. If Lessee first obtains the
express written consent of Lessor, Lessee may remain in possession of the
Surrendered Space after the Surrendered Space Termination Date for the period of
time outlined in Lessor’s written consent, and such occupancy shall be at the
Base Rent in effect immediately preceding such Surrendered Space Termination
Date, plus all other rental charges payable hereunder, and upon all the terms
applicable to such continued tenancy. In the event Lessee does not have Lessor’s
express written consent to retain possession of the Surrendered Space, and
lessee fails to surrender possession of the Surrendered Space upon the
Surrendered Space Termination Date, then Lessee’s continued occupancy of the
Surrendered Space shall be an unauthorized holding over without Lessor’s
approval, which shall be governed by the provisions of the Lease applicable to
an unauthorized holding by Lessee following the

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.45



expiration of the Term (as if the Surrendered Space Termination Date was the
date of such expiration as to the Surrendered Space).


 
(c) Lessee hereby represents and warrants to Lessor that Lessee has not entered
into and shall not hereafter enter into any assignment, sublease, license,
concession, or other agreement which in any manner permits the Surrendered Space
to be occupied by any other person or entity (collectively, any “Transfer”).
Lessee shall indemnify, defend, and hold harmless Lessor from and against any
and all claims, demands, losses, liabilities, costs and/or expenses (including,
without limitation, reasonable attorneys’ fees and expenses) arising as a result
of any breach of the foregoing covenants, representations and warranties, as a
result of any claimed Transfer of the Surrendered Space by Lessee and/or any
claim made by a third party against Lessor related in any manner to any
existing, proposed or contemplated Transfer of the Surrendered Space by Lessee.
The obligations of Lessee pursuant hereto shall survive the early termination of
the Lease as to the Surrendered Space pursuant to this Third Amendment.


 
(d) Lessor shall have the right to enter into one or more leases with one or
more third party tenants for Surrendered Space which may be effective at any
time after the Surrendered Space Termination Date containing such terms and
conditions as are acceptable to Lessor in Lessor’s sole and absolute discretion.


 
(e) Each party shall perform each of its respective obligations under the Lease
with respect to the Surrendered Space through and to the Surrendered Space
Termination Date, but neither party shall have any further rights, obligations
or liabilities under the Lease with respect to Surrendered Space relating to the
period from and after the Surrendered Space Termination Date other than rights,
obligations and liabilities under the Lease accruing with respect to the period
prior to the Surrendered Space Termination Date (including, without limitation,
Lessee’s obligations for indemnification, defense, and holding harmless of
Lessor under the Lease with respect to matters relating to the period prior to
the Surrendered Space Termination Date but for which a claim is not made until
after the Surrendered Space Termination Date, as provided in Lease provisions
respecting indemnity by Lessee) which shall survive the early termination of the
Lease as to the Surrendered Space.


 
(f) The portion of the Premises not included within the Surrendered Space is
referred to in this Second Amendment as the “Continuing Premises.” The
Continuing Premises is hereby agreed to contain 24,962 square feet of Rentable
Area. The terms and conditions of the Lease (as hereby amended) shall continue
in full force and effect for the remaining Term, subject to the following:


 
(i)             Base Rent allocable to the Continuing Premises following the
Surrendered Space Termination Date shall be based on the following revised rent
schedule:


 
            April 16, 2006 - December 31, 2006         $68,395.88 per month
(prorated for April 2006)
            January 1, 2007 - December 31, 2007      $70,892.08 per month
            January 1, 2008 - December 31, 2008       $73,388.28 per month
        

 
(ii)             From and after the Surrendered Space Termination Date, Lessee
shall continue to pay Lessee’s Percentage Share of Project Expenses, but
Lessee’s Percentage Share shall be reduced to 13.98% of the Building (7.02% of
the Project) to reflect only the Rentable Area of the Continuing Premises.


 
                 (iii)             Section 2.g.(i) of the First Amendment is
hereby deleted in its entirety.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.45







2.     It shall be a condition precedent to the effectiveness of the early
termination of the Lease that upon execution of this Second Amendment by Lessee,
Lessee shall pay to Lessor the sum of one hundred thousand dollars ($100,000.00)
(the “Condition Precedent”).    Additional payments of one hundred thousand
dollars ($100,000.00) each shall be made by Lessee to Lessor on or before June
1, 2006 and on or before October 1, 2006, for a total payment to Lessor of three
hundred thousand dollars ($300,000.00). Failure to provide such payments on or
before the respective due date(s) shall constitute a monetary default under the
Lease and such delinquent payment shall be subject to late fees and interest
until paid.


 
3.     Lessor and Lessee each represent and warrant that it has had no dealings
with any real estate broker or agent in connection with the negotiation of this
Second Amendment, except for Cornish & Carey Commercial, as Lessee’s
agent.    In the event of any claim for broker’s or finder’s fees or commissions
in connection with this Second Amendment, Lessee shall indemnify, hold harmless
and defend Lessor from and against any and all liability, claims, demands,
damages and costs (including, without limitation, reasonable attorneys’ fees and
other litigation expenses) on account of such claim if it shall be based upon
any statement, representation or agreement claimed to have been made by Lessee.
Lessee shall be solely responsible for any brokers’ fees associated with the
reduction of the Premises as herein set forth.    Broker’s commissions
associated with the reletting of the Surrendered Premises following the
Surrendered Space Termination Date shall be the responsibility of Lessor under a
separate agreement between Lessor and Lessor’s agent, if any.


 
4.     Lessee hereby represents, warrants and agrees that:   (i) the Lease, as
amended by this Second Amendment, remains unmodified and in full force and
effect and continues to be a legal, valid and binding agreement and obligation
of Lessee; (ii) Lessee has not assigned or sublet all or any part of its
interest in the Lease, as amended by this Second Amendment, or in the Premises;
(iii) Lessee is not in default in the performance of any of its obligations
under the Lease, as amended by this Second Amendment; (iv) to the best of
Lessee’s knowledge, Lessor is not in default under the Lease, as amended by this
Second Amendment; and (v) Lessee does not have or claim any offset or defense to
its performance of its obligations under the Lease, as amended by this Second
Amendment.


 
5.     Except as specifically amended by this Second Amendment, the Lease shall
continue in full force and effect.   In the event of any conflict between the
provisions of the Lease and the provisions of this Second Amendment, the
provisions of this Second Amendment shall prevail.


 
[THE BALANCE OF THE PAGE IS INTENTIONALLY BLANK]


 



 
 

--------------------------------------------------------------------------------

 
Exhibit 10.45



6.               This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but any number of
which, taken together, shall constitute one and the same instrument.


 
    IN WITNESS WHEREOF, Lessee and Lessor have entered into this Second
Amendment as of the date first written above.

 
    

 


LESSOR:
 
LESSEE
             
CUPERTINO CITY CENTER BUILDINGS,
 
CHORDIANT SOFTWARE, INC.,
a California limited partnership
 
a Delaware corporation
             
By:
PROM XX, INC.,
 
By:
/s/  Steven R. Springsteel
 
a California corporation, its general partner
       
 
 
Print Name:
Steven R. Springsteel
               
By:
PROMETHEUS REAL ESTATE
 
Its
President & CEO
   
GROUP, INC., a California corporation,
         
as agent for owner
 
Date:
July 10
, 2008
                 
By:
/s/  Jaclyn B. Satier
 
By:
/s/  Derek Witte
                 
Print Name:
JACLYN B. SATIER
 
Print Name:
Derek Witte
                 
Its:
EVP and Principal
 
Its:
VP General Counsel
                 
By:
/s/  William R. Leira
                       
Print Name:
William R. Leira
                       
Its:
Assistant Secretary
     

 
